Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian J. Hariston on 05/06/2021.
The application has been amended as follows: 
10-16. (Cancelled).  

Allowable Subject Matter
Claims 1-9, 17, 19-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the first ground layer comprises a first recess extending rearward, relative to the second ground layer, in the first direction of the surface, and wherein the antenna pattern is entirely forwardly spaced apart from a front boundary of the first recess in the first direction of the surface such that a rear edge of the antenna 
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of wherein the first ground layer comprises a first recessed portion that is recessed from an end portion of the second ground layer in a rearward horizontal direction , wherein a cavity is formed by the second ground layer and the first recessed portion, and wherein a total length of the antenna pattern is shorter than a length of the first recessed portion in a lateral direction perpendicular to the forward and rearward horizontal directions, and wherein the antenna pattern is entirely spaced apart from a front boundary of the cavity in the forward horizontal direction such that a rear edge of the antenna pattern is spaced apart from the front boundary of the cavity in the forward horizontal direction by a first distance, and wherein a second distance between the front boundary of the cavity and a rear boundary of the cavity in the forward and rearward horizontal directions is greater than the first distance.
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of wherein the antenna pattern is entirely forwardly spaced apart from the side and a front boundary of the recess in the first direction parallel to the surface, such that the antenna pattern opposes the recess and a rear edge of the antenna pattern is forwardly spaced apart from the front boundary of the first recess, in the first 
Claims 2-9 depend from claim 1, claims 19-20 depend from claim 17, claims 22-23 depend from claim 21 and are included in the allowable subject matter.
Ali (US 2011/0285474), Cozzolino et al. (US2013/0069837), Aoki (US 2017/0214119) and Sudo et al. (US 2012/0229343) are all cited as teaching some elements of the claimed invention including an antenna, a plurality of ground layers, a recess region in the ground layer, as well as, a feed line in first direction perpendicular to a second direction of antenna therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845